CONFIDENTIAL -- NOT FOR PUBLIC RELEASE
                    United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                 _____________

                                 No. 97-1100EA
                                 _____________

Emanual K. Maxwell,                *
                                   *
                Appellant,         *    Appeal from the United States
                                   *    District Court for the Eastern
     v.                            *    District of Arkansas.
                                   *
American Modern Home Insurance     *        [UNPUBLISHED]
Company,                           *
                                   *
                Appellee.          *
                             _____________

                          Submitted: November 19, 1997
                              Filed: December 2, 1997
                               _____________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          _____________

PER CURIAM.

       Emanual K. Maxwell brought this lawsuit after his home was destroyed by an
early morning fire and American Modern Home Insurance Company (American)
refused to pay Maxwell's claim. American contended Maxwell or someone acting at
his direction intentionally caused the fire, and Maxwell's policy was void because
Maxwell had misrepresented earlier losses on his application. Over Maxwell's
objection, American presented testimony from Maxwell's brother showing the
brotherhad a financial stake in Maxwell's house and on several occasions fire had
damaged insured properties in which the brother had an interest. The case was
submitted to the
jury in the form of two interrogatories, first, whether Maxwell or someone acting at his
direction intentionally set the fire, and second, whether Maxwell concealed or
misrepresented material facts relating to the policy. The jury was unable to agree on
the first interrogatory but responded affirmatively to the second interrogatory.

       On appeal, Maxwell contends the district court abused its discretion in admitting
the brother's testimony. Even if we assume the challenged evidence was improperly
admitted, we will not disturb the jury's verdict unless the evidence was so prejudicial
that a new trial is likely to produce a different result. See Lamb Eng'g & Constr. Co.
v. Nebraska Pub. Power Dist., 103 F.3d 1422, 1432 (8th Cir. 1997). Having reviewed
the record and the parties' briefs, we conclude that any error in admitting the brother's
testimony was harmless in light of the evidence that supports the jury's
misrepresentation verdict. We thus affirm the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -1-